Citation Nr: 1638336	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Navy Reserve from July 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

As the appellant has been diagnosed with a different mental health conditions during the course of the appeal period, the Board has recharacterized the issue as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

In February 2016, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The appellant's current psychiatric disorder was not incurred during his period of ACDUTRA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, to include schizophrenia and schizoaffective disorder, are not met.  38 U.S.C.A. 
§§ 101, 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has been diagnosed alternatively with schizophrenia and/or schizoaffective disorder during the course of the appeal period.  He maintains that his condition is related to service.  The appellant has stated that he was a Reserve corpsman when Operation Desert Storm started in August 1990, and that he started having problems thinking he might go to war.  The appellant has also stated that his symptoms began in 1995 and that his first treatment was in 1997 or 2000.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "service," as used in 38 C.F.R. § 3.303, includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest or a cerebrovascular accident which occurred during such training.  See 38 U.S.C.A. § 101(10), (23); 38 C.F.R. §§ 3.6(a)-(d).

The Federal Circuit has made clear that service connection for persons on inactive duty is permitted only for injuries and not diseases, incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 1131; Brooks v. Brown, 5 Vet. App. 484 (1993), aff'd, 26 F.3d 141 (Fed. Cir. 1994).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.  As schizophrenia and schizoaffective disorder do not result from external trauma, the conditions are appropriately categorized as diseases rather than injuries.  Dorland's Illustrated Medical Dictionary, 535 (31st ed.2007) (a disease is any deviation from the normal structure or function of an organ as manifested by characteristic symptoms).  Therefore, because schizophrenia is a disease, the appellant must have been serving on a period of ACDUTRA in order to be considered for service connection.  38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, it must be shown that the appellant was disabled from the condition incurred "in line of duty" during the period of ACDUTRA.  Id.  

For certain chronic disorders, including psychoses, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a) (2015). However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the appellant's period of  ACDUTRA is not appropriate.

Here, the appellant has current diagnoses of schizophrenia and schizoaffective disorder.  See, e.g., July 2012 Behavioral Health Assessment from H.B., LSW; October 2012 Clinical Psychological Disability Examination from S.P., Ph.D.  Thus, the first element of service connection is met.

Regarding the second element of service connection, the appellant has repeatedly stated that his psychiatric symptoms began at some point in 1995.  However, as noted above, his period of ACDUTRA ended in 1991, and the evidence does not reflect, nor does the appellant report, any subsequent period of ACDUTRA.  See December 2009 VA Form 21-526.

Service treatment records do not show any complaints, diagnosis or treatment for any psychiatric problem during his period of ACDUTRA.  Indeed, the appellant reported being in good health on his November 1990 report of medical history at separation from his period of ACDUTRA, and specifically denied frequent trouble sleeping, depression or excess worry, and nervous trouble of any sort.  The accompanying report of medical examination showed a normal clinical psychiatric evaluation.  Thus, there is no competent evidence that the appellant's psychiatric disorder was incurred during ACDUTRA, and the claim fails on this basis alone.  In this regard, while the appellant is competent to report observable symptomatology and has some limited medical knowledge as a Hospital Corpsman, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the date of onset of his schizophrenia or schizoaffective disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, while the appellant is competent to report observable symptomatology, his own statements concerning the onset of his psychiatric symptoms have been inconsistent and are therefore not credible.  

Regarding the final element of service connection, nexus, there is no competent medical opinion of record relating the appellant's currently diagnosed psychiatric disorders to military service.  Instead, the evidence of record indicates that the appellant's psychiatric problems were incurred years after service.  Treatment records following separation from active duty show multiple periods of inpatient treatment, beginning in the summer of 1996, when he was admitted for observation of bizarre behavior but was noncompliant with follow up after discharge.  October 1997 treatment records indicate the appellant was admitted in September of that year based on erratic behavior over the previous 3 months.  The appellant denied any previous psychiatric symptoms at that time.  Again, while the appellant associates his psychiatric condition to his service, he is not considered competent to address such a complex question, and in any event, as noted above, his statements regarding the onset of his psychiatric symptoms are not credible.

As there is no competent evidence of incurrence of a psychiatric disorder during ACDUTRA, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a psychiatric disorder, to include schizophrenia and schizoaffective disorder, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


